Case 1:13-cv-00004-FPS-MJA Document 284 Filed 10/24/18 Page 1 of 2 PageID #: 5882



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  KATHERINE F. LEGGETT,
  individually and as Executrix of
  the Estate of Patrick D. Leggett,
  GEORGE D. McKAIN,
  by his attorney in fact,
  ANITA KATHRYN McKAIN GREER
  and ADELE S. McDOUGAL,

              Plaintiffs,

  v.                                              Civil Action No. 1:13CV4
                                                                   (STAMP)
  EQT PRODUCTION COMPANY,
  a Pennsylvania corporation,
  EQT CORPORATION,
  a Pennsylvania corporation,
  EQT ENERGY, LLC,
  a Delaware limited liability company,
  EQT INVESTMENTS HOLDINGS, LLC,
  a Delaware limited liability company,
  EQT GATHERING, LLC,
  a Delaware limited liability company
  and EQT MIDSTREAM PARTNERS, LP,
  a Delaware limited partnership,

              Defendants.


           ORDER APPROVING STIPULATION TO SUBMIT ERRATA SHEETS

         On October 24, 2018, counsel for the plaintiffs and counsel

  for the defendants filed a stipulation agreeing “that [d]efendants

  shall have until November 5, 2018 to submit errata sheets for the

  depositions of David Porges and Steven Schlotterbeck.”              ECF No.

  283.   The parties’ stipulation (ECF No. 283) is hereby APPROVED.

         Accordingly, it is ORDERED that the defendants shall file

  their errata sheets for the depositions of David Porges and Steven

  Schlotterbeck on or before November 5, 2018.

         IT IS SO ORDERED.
Case 1:13-cv-00004-FPS-MJA Document 284 Filed 10/24/18 Page 2 of 2 PageID #: 5883



        The Clerk is directed to transmit a copy of this order to

  counsel of record herein.

        DATED: October 24, 2018



                                     /s/ Frederick P. Stamp, Jr.
                                     FREDERICK P. STAMP, JR.
                                     UNITED STATES DISTRICT JUDGE




                                       2
